IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                  NO. WR-83,955-01


                    EX PARTE STEVEN LEE BUNKER, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                            CAUSE NO. 63847-A
          IN THE 412TH DISTRICT COURT FROM BRAZORIA COUNTY


      Y EARY, J., filed a dissenting opinion.

                              DISSENTING OPINION

      I dissent for the reasons stated in my dissenting opinion in Ex parte Fournier, 473
S.W.3d 789 (Tex. Crim. App. 2015).




FILED: February 24, 2016
DO NOT PUBLISH